Citation Nr: 1003189	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung condition due to 
asbestos exposure during active service.


REPRESENTATION

Appellant represented by:	Sheila Campbell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from August 1959 to July 1963.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  After the Board denied the 
claim in August 2007, the Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The parties submitted a Joint Motion to Remand in 
October 2008 and the Court issued an Order which incorporated 
the Joint Motion and vacated the Board's 2007 decision.  The 
Board Remanded the claim in March 2009.  

The Veteran requested a videoconference Board hearing.  The 
requested hearing was conducted by the undersigned in 
November 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2009, the Board directed additional development 
of the Veteran's claim, to include affording the Veteran VA 
examination if the additional evidence provided credible 
evidence of the Veteran's potential exposure to asbestos.  
The evidence establishes that Veteran's belief that the ship 
the Veteran served on, the USS INTERCEPTOR, had materials 
containing asbestos is credible.  The Board notes that the 
Veteran's account that asbestos was present on the ship is 
not directly contradicted by the information obtained from 
the United States Navy in June 2009 which indicates that his 
risk was small, but that "The condition of insulation, 
lagging and flooring is poorly documented and we cannot made 
a determination of his exposure or risk to airborne asbestos 
fibers."  Therefore, further development of the medical 
evidence is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify 
providers who conducted radiologic examination 
of his lungs prior to 1997 or since April 
1998.  In particular, the Veteran should be 
asked to identify any private facilities at 
which computed tomography (CT) examination of 
the chest or lungs was conducted.  Identified 
records should be requested.

Reports of the Veteran's VA examinations of 
the lungs in 2004 and in 2006 by computed 
tomography (CT) should be obtained, as well as 
any and all reports of radiologic examinations 
of the Veteran's lungs or chest.  The 
Veteran's VA clinical records should be 
obtained.  

2.  The Veteran should be asked to provide a 
list of his employment history since his 
service separation in July 1963.  

3.  The complete file compiled by the 
Veteran's former attorney, Edward Moody, to 
whom the April 1998 private opinion of record 
was submitted, should be requested.  
 
4.  The Veteran should be afforded examination 
of his lungs.  The purpose of the examination 
is to obtain a detailed history and medical 
opinion regarding the nature and etiology of 
the Veteran's current lung disorder(s).  The 
claims folder and a copy of this remand should 
be made available to the examiner.  The 
examiner should review the entire record.  The 
examination report should discuss relevant 
records, including the April 1998 medical 
opinion of record, based on review of 1997 
radiologic examinations, and the June 2009 
response provided by the Department of the 
Navy.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.

(i) The examiner should summarize the 
Veteran's pre-service risk of potential 
exposure to inhaled asbestos, if any.   
(ii) The examiner should discuss the 
factors of risk of exposure to inhaled 
asbestos during the Veteran's service, 
including on board the USS INTERCEPTOR 
from May 1962 to July 1963.  The 
discussion should address the Veteran's 
documented military occupational 
specialty and duties performed as 
boatswain's mate.  
(iii)  The examiner should discuss the 
factors of the Veteran's risk of exposure 
to inhaled asbestos during post-service 
employment, including as a 
plasterer/drywall worker and painter.  
(iv). The examiner should state whether 
any current abnormality for which a 
diagnosis of asbestosis is assigned could 
be related to other inhaled particles, 
such as particles to which the Veteran 
may have been exposed during employment 
in sand-blasting, exposure to cotton 
dust, employment mixing glue for 
corrugated boxes, or similar employment.

The examiner should assign a diagnosis for 
each respiratory disorder currently present.  
If a current diagnosis of asbestosis is 
assigned, the examiner should answer the 
following question:

Is it at least as likely as not (i.e., 
probability of 50 percent or more) that 
the Veteran incurred asbestosis as a 
result of his active service from 1959 to 
1963?  

The rationale for the examiner's opinions 
should be set forth in detail.

5.  Review the evidence and determine whether 
the Veteran's claim may now be granted.  If 
the decision remains adverse to the Veteran, 
he and his representative should be provided 
with an appropriate Supplemental Statement of 
the Case and an opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


